                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20-cr-436-BO- l


UNITED STA TES OF AMERICA                      )
                                               )                      ORDER
       V.                                      )
                                               )
TRI STAN BISHOP PAN                            )


       This matter is before the Court on defendant's motions for disclosure of Rule 404(b)

evidence, for early disclosure of Brady/Giglio material , to sequester witnesses, and for disclosure

of the government's summary exhibits. For the following reasons, defendant's motion to sequester

witnesses is denied without prejudice and the remaining motions are granted.

                                         BACKGROUND

       On September 23, 2020, a grand jury indicted defendant Tristan Bishop Pan of two counts

of wire fraud, in violation of 18 U.S.C. § 1343 ; two counts of bank fraud, in v iolation of 18 U.S.C.

§ 1344; and two counts of money laundering, in violation of 18 U.S.C. § 1957. On September 29,

2020, defendant was placed on pretrial release. Ahead of his arraignment, defendant fi led a variety

of pretrial motions. The government has not responded, and the motions are ripe for disposition.

                                           DISCUSSION

Motion for Disclosure of All Rule 404(b) Evidence

       Defendant seeks an order requiring the government to give notice of its intent to

introduce evidence that falls under Rule 404(b) of the Federal Ru les of Evidence. Defendant

requests that the government "disclose the substance of any evidence it intends to introduce

against [him] pursuant to Rule 404(b) of the Federal Rules of Evidence." DE 29. Defendant is

entitled to the general nature of the evidence it intends to introduce at trial with reasonable
notice. Fed. R. Evid. 404(b). Therefore, defendant' s motion is granted. The government is

ordered to notify defendant of the general nature of any Rule 404(b) evidence it intends to offer

at trial within ten days of the date trial is scheduled to begin.

Motion for Brady and Giglio Information

        Defendant seeks information that he claims he is entitled to under Brady v. Maryland,

373 U.S. 83 (1963), United States v. Giglio , 405 U.S. 150 (1972), and their progeny. Under

Brady, the government has an affirmative obligation to produce evidence that is " both favorable

to an accused and 'material to either gui lt or punishment. "' United States v. Bagley, 473 U.S .

667, 674 (1985) ; Brady, 373 U.S . at 87. The government must also disclose evidence that could

potentially be used to impeach or discredit a government witness. Giglio, 405 U.S. at 154. This

evidence must be produced "in time for its effective use at trial. " United States v. Smith Grading

& Paving, Inc., 760 F.2d 527, 532 (4th Cir. 1985); see United States v. Jeffers , 570 F.3d 557, 573

(4th Cir. 2009). Therefore, defendant's motion seeking early disclosure of Brady and Giglio

materials is granted in part. The government shall produce Brady and Giglio materials on a

prompt, ongoing basis. However, this Court determines that the evidence does not need to be

produced sixty days before trial is scheduled to begin for it to be " in time for its effective use at

trial. " The government shall disclose all materials required to be disclosed under those doctrines

no later than fourteen before trial is scheduled to begin.

Motion for Sequestration of Witnesses

        In anticipation of trial, defendant seeks an order requiring the sequestration of the

government's witnesses and prohibiting the government from discussing the trial testimony of

witnesses with other individuals who may testify at trial. An order to sequester witnesses is




                                                   2
typically granted at the start of a trial. See Fed. R. Evid. 615. Defendant should renew his motion

to sequester before trial. The motion is denied without prejudice.

Motion for Disclosure of Government Summary Exhibits

       Defendant requests that the Court order the government disclose summary exhibits it

intends to use in trial, no later than yen days before trial for reasons. First, he needs "to review

the summary exhibit, compare it to the hard data, and check its accuracy and its completeness."

DE 32 . Second, he will need time to "determine if there is a need on his part to obtain expert of

lay witnesses to explain or rebut the statements in the Government' s summary, or to create a

competing summary that more appropriately or fair ly explains the underlying evidence. " Under

the Federal Rules of Evidence, the government may use a summary, chart, or calculation to

prove the content of voluminous writings, recordings, or photographs that cannot be

conveniently examined in court." Fed. R. Evid. 1006. It must make them available to defendant

"at a reasonable time. " Id. Therefore, defendant's motion is granted. The government is ordered

to produce any summary exhibits it intends to offer at trial no later than ten days before the date

trial is scheduled to begin.

                                           CONCLUSION

        As discussed above, the Court orders as follows:

        Defendant's motion for disclosure of Rule 404(b) evidence [DE 29] is GRANTED. The

government is ordered to notify defendant of the general nature of any Rule 404(b) evidence it

intends to offer at trial within ten days before the trial is scheduled to begin.

        Defendant' s motion for early disclosure of Brady/ Giglio material [DE 30] is GRANTED

in part and DENIED in part. The government shall produce Brady and Giglio materials on a




                                                   3
prompt, ongoing basis and shall disclose all materials required to be disclosed under those

doctrines no later than seven days before the date trial is scheduled to begin.

        Defendant' s motion to sequester witnesses [DE 31] is DENIED WITHOUT

PREJUDICE, to be renewed before trial.

        Defendant' s motion for disclosure of government summary exhibits [DE 32] is

GRANTED. The government is ordered to produce any summary exhibits it intends to offer a

trial no later than ten days before the date trial is scheduled to begin.



        SO ORDERED, this         7     day of May, 2021.




                                             ~~Wrffj<J~
                                                UNITED STATES DISTRICT JUDGE




                                                   4
